UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7725


GRANVILLE LLOYD TRIBBLE, JR.,

                        Petitioner – Appellant,

          v.

HAROLD   W.   CLARKE,    Director;    WARDEN     OF   GREENSVILLE
CORRECTIONAL CENTER,

                        Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01260-JCC-JFA)


Submitted:   April 23, 2015                    Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Granville Lloyd Tribble, Jr., Appellant Pro Se. Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Granville Lloyd Tribble, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing        of     the     denial   of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,       537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Tribble has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma    pauperis,        deny    Tribble’s        motion     for    a     transcript      at

government expense, and dismiss the appeal.                          We dispense with

oral    argument     because       the    facts        and   legal    contentions         are

                                              2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3